Citation Nr: 1218974	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  10-19 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE


Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to May 1970 and from April 1971 to June 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional RO/AMC action for the claim on appeal is warranted. A remand for a new VA examination is required before this matter is ready for final adjudication by the Board.

During the new VA examination, the examiner must provide a detailed discussion of the functional effects of the Veteran's service-connected hearing loss disability. See Martinak v. Nicholson, 21 Vet. App. 447 (2007) (a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report). The Veteran underwent VA audiological examinations in December 2010 and July 2008. However, both examination reports failed to provide a description of the functional impact of the Veteran's hearing loss on the Veteran's occupational function and daily activities. Upon review of the examination results, the Board finds insufficient evidence to allow adjudication of this appeal. Therefore, a remand is necessary so the Veteran may undergo a new VA examination that will comply with Martinak.

The RO/AMC should obtain any additional relevant records of VA or private medical treatment that have not been associated with the claims file. See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his bilateral hearing loss disability during the period from June 2007 to the present. 

* After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies. 

* The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Once all available relevant medical records have been received, arrange for a VA audiological examination with an appropriate clinician. The purpose of the examination is to determine the nature and severity of the Veteran's service-connected bilateral hearing loss disability.

The following considerations will govern the examination:

* The Veteran must be provided a new VA audiological examination.

* The VA examiner must review reports of any subsequently received reports of private audiological examination.

* The examiner must provide a DETAILED discussion of the functional effects of the Veteran's service-connected hearing loss disability on his OCCUPATIONAL FUNCTIONING AND DAILY ACTIVITIES. 

* In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

* The examiner is requested to provide a FULLY REASONED explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

* The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

3. Readjudicate the issue on appeal. 

Readjudication should include a determination as to whether the Veteran's claim warrants referral to the Director of Compensation and Pension for extraschedular consideration. See 38 C.F.R. § 3.321(b); Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



